J.   A03037/17
                                       2017 Pa. Super. 139


COMMONWEALTH OF PENNSYLVANIA                                IN THE SUPERIOR COURT OF
                                                                 PENNSYLVANIA


                        v.

JOSEPH MICHAEL NOSS,

                                 Appellant                  No. 119 MDA 2016

                Appeal from the Order Entered December 15, 2015
                 In the Court of Common Pleas of Luzerne County
               Criminal Division at No(s): CP-40-MD-0001045-2015

BEFORE: LAZARUS, J., STABILE, J., and DUBOW, J.

OPINION BY DUBOW, J.:                                              FILED MAY 09, 2017

        Appellant, Joseph Michael Noss, appeals from the December 15, 2015

Order, which granted the Commonwealth's Petition for Writ of Certiorari and

vacated Appellant's guilty plea. Upon careful review, we affirm.

         On July 16, 2015, Appellant was charged with Aggravated Assault, a

felony,     Resisting        Arrest,   Simple    Assault,   and   Harassment'   following

allegations that he engaged in               a   violent argument with his paramour.

Assistant District Attorney ("ADA") Cara Solimine signed the Complaint

approving the charges.             Police Officer Kara Kroll and Police Officer Joseph

Koch signed the Complaint as co-affiants.




'    18 Pa.C.S. § 2702; 18 Pa.C.S. § 5104; 18 Pa.C.S. § 2701; and 18 Pa.C.S.
§    2709, respectively.
J.   A03037/17

        The Magistrate's Office initially scheduled the preliminary hearing on

July 22, 2015.      On   that date, Magisterial District Judge ("MDJ") Donald

Whittaker continued the hearing until August 25, 2015, at the request of the

Nanticoke Police Chief. ADA Solimine was present.

        On August 20, 2015, ADA Solimine requested a continuance due to a

conflict in her schedule.        MDJ   Whittaker granted the continuance and

rescheduled the hearing to September 2, 2015, at 2:15 PM.

        On September 2, 2015, at       approximately 1:40     PM,   Assistant Public

Defender ("PD") John Donovan informed MDJ Whittaker that the parties had

an agreement to present to MDJ Whittaker.          PD   Donovan, Officer Kroll, and

Appellant were present.      ADA Solimine was not present and no other ADA

was present.

        PD   Donovan informed MDJ Whittaker that there was an agreement to

allow Appellant     to   plead   guilty to   a   Disorderly Conduct      charge,   a


misdemeanor of the third degree, and to sentence Appellant to time -served.

MDJ    Whittaker asked Officer Kroll if she agreed to the "reduced charge" and

she responded in the affirmative.      The parties did not address whether the

District Attorney's Office authorized the guilty plea to      a   "reduced charge."

MDJ    Whittaker accepted the agreement.         Appellant pleaded guilty only to




                                        -2
J.   A03037/17

Disorderly Conduct as         a   misdemeanor of the third degree2, and               MIDJ


Whittaker sentenced Appellant to time -served.

           At approximately 2:15 PM, the scheduled time for the preliminary

hearing, both ADA Solimine and Officer Koch arrived to the MDJ's office,

where they were informed that the matter was complete.

           On September 18, 2015, the Commonwealth filed a Petition             for Writ of

Certiorari, or in the alternative    a   Notice of Appeal.

           On December 15, 2015,     after   a    review of the record,   a   hearing, and

oral argument, the trial court granted the Petition for Writ of Certiorari,

vacated Appellant's guilty plea, and reinstated all charges.

           Appellant timely appealed. Both Appellant and the trial court complied

with Pa.R.A.P. 1925.

           Appellant raises the following issues on appeal:

      1.   Whether the trial court erred in finding [Appellant] pled guilty to
           a "reduced charge" before the Magisterial District Judge where
           the designee of the Commonwealth withdrew charges and
           amended the Complaint to add a charge of Disorderly Conduct, a
           misdemeanor of the third degree?

      2. Whether the     trial court erred in granting the Commonwealth's
           Petition for Writ of Certiorari where the Commonwealth's Petition
           was unsupported by the magisterial record and depended on
           disputed factual matters, rather than pure questions of law?

      3. Whether     the trial court abused its discretion by vacating
           [Appellant]'s guilty plea and sentence before the Magisterial
           District Court and by reinstating charges withdrawn by the


2    18 Pa.C.S. § 5503.



                                             -3
J.   A03037/17

        Commonwealth, in violation of the Double Jeopardy Clauses of
        the Unite[d] States and Pennsylvania Constitutions?

     4. Whether the trial court abused its discretion in granting the
        Commonwealth's Petition for Writ of Certiorari without finding
        that the Magisterial District Judge abused his discretion or lacked
        jurisdiction?

Appellant's Brief at   3   (reordered for ease of disposition) (some capitalization

omitted).

        We will not disturb the lower court's issuance of a              writ of certiorari

unless we find an abuse of discretion. Commonwealth v. Elisco, 666 A.2d
739, 740 (Pa. Super. 1995).                We recognize that      "[c]ertiorari provides   a


narrow scope of review in         a       summary criminal matter and allows review

solely for questions of law."             Id. (citations omitted).    Since our review is

solely the review of questions of law, the standard of review is de novo and

our scope of review is plenary.              Bastian v. Sullivan, 117 A.3d 338, 342-
43 (Pa. Super. 2015).

        Appellant's first issue   is      whether the trial court erred in finding that

Appellant pleaded guilty to           a   "reduced charge" before the MDJ where            a


"designee of the Commonwealth[,]" i.e. Officer Kroll, "withdrew charges and

amended      the Complaint to              add   a    charge of   Disorderly Conduct,      a


misdemeanor of the third degree[.]" Appellant's Brief at 3.

        Section 1515 of the Judicial Code provides MDJs jurisdiction over

crimes categorized as misdemeanors of the third degree, provided the

following criteria are met:



                                                 -4
J.   A03037/17

         (A) The misdemeanor is not the result of                           a   reduced charge.
         (B) Any personal injury or property damage is less than $500.
         (C) The defendant pleads guilty.
         (D) The defendant is not subject to the provisions of Chapter 63.

42 Pa.C.S.            §    1515(a)(6)(i)(A)-(D) (emphasis added).

         In the instant case, Appellant was originally facing charges of

Aggravated Assault and related charges. Aggravated Assault                                   is   graded as

either    a       felony of the first or second degree.                         18 Pa.C.S.    §    2702(b).

Appellant pleaded guilty to Disorderly Conduct as                       a   misdemeanor of the third

degree,       a       crime that the Commonwealth did not originally charge and                           a


crime that carries                 a   reduced grading. A plain reading of Section 1515 clearly

provides that because Appellant pleaded guilty to                               a   misdemeanor of the

third degree,              a   reduced charge, the       MIDJ   lacked jurisdiction to hear the plea.

See 42 Pa.C.S.                 §   1515(a)(6)(i)(A).

         Appellant argues that the trial court misapplied Section 1515 and that

"the most natural, commonsense interpretation of 'reduced charge'                                      is a

charge reduced sua sponte by                         a   [MIDJ] following a preliminary hearing."

Appellant's Brief at 9. We disagree.

         "When the words of                 a   statute are clear and free from all ambiguity, the

letter of it          is   not to be disregarded under the pretext of pursuing its spirit."

1    Pa.C.S.      §    1921(b). The language of Section 1515 reads, in pertinent part,

that MDJs shall have jurisdiction over "[o]ffenses under Title 18 (crimes and

offenses)         .    .   .   which are classified as misdemeanors of the third degree, if

the following criteria are met:                     (A) The misdemeanor is           not the result of    a



                                                         -5
J.   A03037/17

reduced     charge."   42   Pa.C.S.    §   1515(a)(6)(i)(A) (emphasis added).

Contrary to Appellant's argument, the language           is   not ambiguous.

        Appellant further avers that Officer Kroll was              a   designee of the

Commonwealth, and that Officer Kroll had the authority to withdraw the

original felony charge and agree to allow Appellant to plead guilty to             a   new,

lesser charge of Disorderly Conduct as      a       misdemeanor of the third degree.

Appellant's Brief at 21.

        Rule 551 of the Pennsylvania Rules of Criminal Procedure provides that

only "the attorney for the Commonwealth, or his or her designee," may

withdraw charges and "[t]he withdrawal shall be in writing." Pa.R.Crim.P.

551.     Appellant offers no rule, regulation, statute, case, or evidence to

support the position that   a   police officer is automatically         a   designee of an

attorney for the Commonwealth pursuant to Pa.R.Crim.P. 551.

        ADA Solimine signed the arrest Complaint, appeared at the first

preliminary hearing, personally requested one continuance, and appeared at

the rescheduled preliminary hearing at the designated time.                  ADA Solimine

did not speak with Officer Kroll prior to the hearing.              ADA Solimine was

clearly the attorney for the Commonwealth on this case, and there is no

evidence that she authorized Officer Kroll to withdraw charges as her

designee.    Thus, Officer Kroll was not        a    designee of the Commonwealth

pursuant to Pa.R.Crim.P. 551.




                                       -6
J.    A03037/17

           In his second issue on appeal, Appellant claims that the trial court

abused its discretion when it granted the Commonwealth's Petition for Writ

of Certiorari. Appellant's Brief at 10. Appellant avers that it was improper

to grant certiorari where there was no record of the proceedings before the

MD] and where the Commonwealth's Petition depended on disputed facts.

Id. at 10-11.
           We reiterate that   "[c]ertiorari provides   a   narrow scope of review in     a


summary criminal matter and allows review solely for questions of law."

Elisco, supra at 740 (citations omitted).               Consequently, "[q]uestions of

fact, admissibility, sufficiency or relevancy of evidence questions may not be

entertained by the reviewing court on certiorari."                Id. at 740-41 (citation
omitted).

           Appellant argues that because there are disputed facts in this case, the

trial court should not have granted certiorari. The trial court acknowledged

that "[t]here      is   conflicting testimony as to [how] and if        a   negotiated plea

was reached." Trial Court Opinion, filed 7/28/16, at 3.                However, the trial

court explained that it granted certiorari based on           a   question of jurisdiction:

"it   is   clear that the decision by [this] court [is] not based on any disputed

facts but rather as to whether the [MDJ] had jurisdiction to enter an order

and dismiss charges."         Id. at   17.

           Undoubtedly, issues pertaining to jurisdiction are pure questions of

law.       Commonwealth v. John, 854 A.2d 591,593                 (Pa. Super. 2004). The



                                             -7
J.   A03037/17

trial court's grant of certiorari was based on the undisputed fact that the MD]

accepted      a   plea to     a   reduced charge.    The trial court properly applied this

undisputed fact to the language of Section 1515 and concluded that the MD]

lacked jurisdiction to accept the plea.              See 42 Pa.C.S.    §   1515(a)(6)(i)(A).

This was      a   legal conclusion and the disputed facts about the events leading

to the plea are irrelevant to the analysis about jurisdiction. Accordingly, we

find no abuse of discretion in the trial court's grant of certiorari.

        Appellant next avers that the trial court violated the double jeopardy

clauses of the            United States and         Pennsylvania    Constitutions when             it

reinstated charges after the MD] accepted the guilty plea and sentenced

Appellant. Appellant's Brief at 22. We disagree.

        It   is   well settled that "[t]he double jeopardy protections afforded by

the United States and Pennsylvania Constitutions are coextensive and

prohibit successive prosecutions and multiple punishments for the same

offense." Commonwealth v. States, 891 A.2d 737, 741 (Pa. Super. 2005)

(citations omitted); see also U.S. Const. amend. V and                  Pa. Const.       art. I,   §


10. "We employ            a   unitary analysis of the state and federal double jeopardy

clauses since the protections afforded by each constitution are identical."

Commonwealth v. Keenan, 530 A.2d 90,                       93 (Pa. Super. 1987) (citations

omitted).          "The       protections   afforded   by double jeopardy are        generally

recognized to fall within three categories             -   (1) protection against    a    second

prosecution for the same offense after an acquittal; (2) protection against                        a




                                               -8
J.   A03037/17

second prosecution for the same offense after conviction; and (3) protection

against multiple punishments for the same offense."               Id. (citations omitted).
        In   a   case   in   which    a       court lacks subject matter jurisdiction to

adjudicate criminal charges, no jeopardy attaches and there                is no   bar to   a


second prosecution.          Id. at 93-94; see United States          v. Tateo, 377 U.S.
463, 465 (1964) (the Fifth Amendment does not preclude retrying                             a


defendant whose conviction                is    set aside because of an error in the

proceedings leading to conviction); see also Commonwealth v. Oliver,

869 A.2d 1167, 1170 (Pa. Cmwlth. 2005) (determining that proceedings

before the MD] were          a   legal nullity because the MD] had lacked jurisdiction,

and thus, jeopardy never attached).

        In the instant case, the MD] lacked jurisdiction to accept Appellant's

guilty plea, so the plea was              a    legal nullity and jeopardy did not attach.

Accordingly, we find that the trial court did not violate the double jeopardy

clauses of the United States and Pennsylvania Constitutions.

        In his final issue, Appellant asserts that the trial court erred in

granting the Commonwealth's Petition for Writ of Certiorari without finding

that the MD] abused his discretion or lacked jurisdiction. Appellant's Brief at

3.    While Appellant raises this issue in his Statement of Issues section, he

fails to develop the issue or mention the issue whatsoever in his Argument




                                                  _9
J.   A03037/17

section.     Accordingly, we find this issue to be waived.3        See Lackner v.

Glosser, 892 A.2d 21, 29-30 (Pa. Super. 2006) ("arguments which are not

appropriately developed are waived").

          In conclusion, the trial court properly granted the Commonwealth's

Writ of Certiorari and determined as        a     matter of law that the   MIDJ   lacked

jurisdiction to accept Appellant's guilty plea because the plea was the result

of   a   reduced charge.    Therefore, the trial court properly vacated Appellant's

guilty plea and sentence and reinstated all of the original charges.

          Order affirmed.

Judgment Entered.




J    seph D. Seletyn,
Prothonotary

Date: 5/9/2017




3
  In the alternative, this issue lacks merit. In its 1925(a) Opinion, the trial
court stated, "[b]y granting the Commonwealth's motion and vacating the
guilty plea and sentence, the trial court determined that as a matter of law
the [MDJ] did not have jurisdiction and therefore abused its discretion."
Trial Court Opinion, filed 7/28/16, at 13. The trial court did find that the
MIDJ abused his discretion and lacked jurisdiction and, thus, this issue lacks
merit.


                                         - 10 -